Name: Commission Regulation (EC) No 531/98 of 6 March 1998 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium grain and long grain A rice issued in Regulation (EC) No 2096/97
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 7. 3. 98L 67/6 COMMISSION REGULATION (EC) No 531/98 of 6 March 1998 concerning tenders submitted in response to the invitation to tender for the export to certain third countries of wholly milled medium grain and long grain A rice issued in Regulation (EC) No 2096/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 13 (3) thereof, Whereas an invitation to tender for the export refund on rice was issued under Commission Regulation (EC) No 2096/97 (3); Whereas Article 5 of Commission Regulation (EEC) No 584/75 (4), as last amended by Regulation (EC) No 299/ 95 (5), allows the Commission to decide, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, to make no award; Whereas on the basis of the criteria laid down in Article 13 of Regulation (EC) No 3072/95 a maximum refund should not be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders submitted from 2 to 5 March 1998 in response to the invitation to tender for the export refund on wholly milled medium grain and long grain A rice to certain third countries issued in Regulation (EC) No 2096/97. Article 2 This Regulation shall enter into force on 7 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 292, 25. 10. 1997, p. 19. (4) OJ L 61, 7. 3. 1975, p. 25. (5) OJ L 35, 15. 2. 1995, p. 8.